DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed August 7, 2019.  Currently Claims 1-20 are pending.  Claims 1, 11 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Machine Learning Driven Automatic Generative CAD Design Synthesis Utilizing Learned Aesthetic Style Scores





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 11 and 20, the claims are directed to the abstract idea of ‘design’ generation (preamble “A ….method for generating designs that accounts for stylistic preferences….”). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, ‘design’ generation (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to generating a second ‘design’ based on a style score indicative of the second designs similarity/closeness (more representative) of a target style, wherein ‘design’ generation is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “computing”, “computing” and “generating” recite functions of the ‘design’ generation are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of computing a style score is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 11, and 20 appears to be generated a ‘design’ that is more representative (e.g. similar in style) to a first ‘design’.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20).  These generic computing components are merely used to process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's ‘design’ generation in the general field of design and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20)" the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of computing first characterization data, computing a style score and generating a second design all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computer implemented (Claim 1, preamble only), computer readable medium including instructions (Claim 11, preamble only), processor (Claim 11, preamble only), one or more processors (Claim 20), one or more memories storing instructions (Claim 20) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory, and processor are recited at a high level of generality merely performs generic computer functions of processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. Applicant’s specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-10 and 12-18, the claims are directed to the abstract idea of ‘design’ generation and merely further limit the abstract idea claimed in independent claims 1, 11 and 20.  
Claim 2 further limits the abstract idea by limiting the trained ML model to binary classification, multiclass classification or regression (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limits the abstract idea by limiting training of the ML model to first/second classes of objects (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limits the abstract idea by performing data mining operations and executing unsupervised learning algorithms to generate training data (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limits the abstract idea by executing a multi-objective optimization algorithm (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limits the abstract idea by limiting the second objective to one of physical or mechanical or environmental performance or energy efficiency or ergonomics or manufacturing time or manufacturing cost or running costs (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limits the abstract idea by executing a gradient based optimization algorithm (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by modifying a first design utilizing at least one of a topology or evolutionary or constrained shape optimization algorithm (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by determining a first probability, determining a positive target, increasing the style score based on the first probability (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by limiting the target style to one of sense of character or corporate identity or cultural background or manufacturing tool or manufacturing method (a more detailed abstract idea remains an abstract idea).  Claim 12 further limits the abstract idea by limiting the characterization data to a probability distribution (a more detailed abstract idea remains an abstract idea). Claim 18 further limits the abstract idea by determining a first probability, determining a negative target, decreasing the style score based on the first probability (a more detailed abstract idea remains an abstract idea).   Claim 19 further limits the abstract idea by limiting the style characteristic to one of aesthetic or manufacturing related property (a more detailed abstract idea remains an abstract idea).   
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Initially it is noted that the following phrases have been given their broadest reasonable interpretation in view knowledge of one skilled in the art and Applicant’s disclosure.
Design – plan, blueprint, drawing, plot, form, function, pattern, sketch, outline,  arrangement, composition, diagram, depiction, representation, model, scheme, , rendering, CAD, etc.
Style - look & feel, color, texture, way, method, approach, technique, expression, conduct, distinctive quality/form/type, beauty, material, appearance, character, etc.


Regarding independent claims 1, 11 and 20, the claims recite “generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claim 20) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the generating any design (see definition above) for any/all possible designs much alone generating a second design that is more representative of a target style (see definition above) than a first design as claimed.  For example, Applicant’s disclosure would not enable one to program a computer to automatically generate any/all kinds of design for any kind of style as claimed much alone generate a second design that is more representative that a target style than a first design  (e.g. logo design, blueprint for a home, CAD file for a 3D printer part, clothing fashion, vehicle rendering, video game design, artwork, factory floorplan, garment design, PowerPoint presentation design, interior home design, etc.).  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraphs 7-9 disclose that an intended goal of generating designs is to account for ‘stylistic’ preferences however this generic discussion of stylistic preferences is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 24 discloses that manual generation of a design taking into account stylistic preferences is old and well-known.  This paragraph fails to disclose a specific algorithm for manually or automatically generating a design much alone generate a second design based on the style score, wherein the second design is more representative of the target style than the first design as claimed.
Specification Paragraph 56 lists a plurality of core data elements for generating stylized designs but fails to disclose a specific method, algorithm, detailed working example of the like as to how those ‘core data elements’ are actually utilizing to generate a ‘design’ of any kind much alone how to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Figure 1, Element 170 discloses a stylization subsystem which is merely a black box into which data is inputted and out of which automagically a design having a style is generated.  Figure 1, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for the step of to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 90, 91 and Figure 2, disclose at a high level of generality that the invention iteratively modifies initial design to generating any number of styled designs.  These Paragraphs/Figure fail to disclose HOW (a specific algorithm) to iteratively modify an initial design to generated one or more styled designs (e.g. what attributes of the design are modified, how are the design attributed modified, etc.). The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 115 discloses at a very high level of generality that the invention is capable of generating and evaluating designs based on stylistics preferences.  However, this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating or evaluating designs based on stylistic preferences much alone a specific algorithm to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design as claimed. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 123 and Figure 6 disclose generally that the invention is capable of generating based on stylistic preferences However, this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating or evaluating designs based on stylistic preferences much alone a specific algorithm to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design as claimed. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claim 20) as claimed nor the claimed embodiment as a whole.
There are an infinite number of ‘designs’ (see definition above) that can be generated (e.g. logo, artwork, vehicle, office floorplan, fashion, vehicle, etc.) and an infinite number of ‘styles’(for art for example – impressionism, art deco, baroque, Bauhaus, etc.) and an large number of many machine learning algorithms or other automation approaches none of which are disclosed in sufficient detail that would enable one to program a computer to generate any design that is ‘more representative’ than any target style, as claimed – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate a ‘design’ having any kind of ‘style’ or HOW to generate a second ‘design’ more representative of a target ‘style’ than a first ‘design’).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claim 20) as claimed.

Regarding claims 5-8, 15-17, and 20, the claims recite utilizing an optimization algorithm to generate a second design including multi-objective (Claim 5, 15), gradient-based (Claim 7, 17) and at least one of topology, parametric, evolutionary, constrained shape reconstruction (Claim 8) optimization algorithms wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the generating any design (see definition above) for any/all possible designs much alone generating a second design that is more representative of a target style (see definition above) than a first design utilizing an optimization algorithm(s) as claimed.  For example, Applicant’s disclosure would not enable one to program a computer to automatically generate any/all kinds of design for any kind of style as claimed much alone generate a second design that is more representative that a target style than a first design utilizing an optimization algorithm.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraphs 54 and 55 disclose a stylization subsystem that may perform any number and type of optimization or editing operations to generate the stylized designs that reflect the synthesis configuration and the target style specification, however the stylization subsystem is merely a automagically black box into which data is input and automagically a stylized design is generated/outputted.  This paragraph fails to disclose a specific algorithm for generating a design much alone generating a design utilizing an optimization algorithm as claimed.
Similarly Specification Paragraph 64 discloses that an optimization algorithm may modify an existing design, synthesize a new design, generate a control set that configures a shape generation algorithm to modify an existing design, and/or generate a control set that configures a shape generation algorithm to synthesize a new design. A shape generation algorithm generates a design that includes any number of shapes based on a control set. The generation application either modifies existing design content or synthesizes new design content without any further details as to HOW to program a computer to automatically generate a second design more representative of a target style utilizing an optimization algorithm as claimed.
Similarly Specification Paragraphs 65 and 67 discloses ‘optimizing’ a current design or synthesizing a new design using style scores without any detailed discussion as to how to actually utilize an undisclosed optimization algorithm to automatically generate a second design more representative of a target style utilizing an optimization algorithm as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claims 1 and 11) and/or “execute at least one optimization algorithm to generate a second design based on the style score, wherein the second design is more representative of the target style than the first design” (Claim 20) as claimed nor the claimed embodiment as a whole.
There are an infinite number of ‘designs’ (see definition above) that can be generated (e.g. logo, artwork, vehicle, office floorplan, fashion, vehicle, etc.) and an infinite number of ‘styles’(for art for example – impressionism, art deco, baroque, Bauhaus, etc.) and an large number of many machine learning algorithms or other automation approaches none of which are disclosed in sufficient detail that would enable one to program a computer to generate any design that is ‘more representative’ than any target style utilizing an optimization algorithm, as claimed – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate a ‘design’ having any kind of ‘style’ or HOW to generate a second ‘design’ more representative of a target ‘style’ than a first ‘design’).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of generate a second design based on the style score, wherein the second design is more representative of the target style than the first design utilizing an optimization algorithm to generate a second design including multi-objective (Claim 5, 15), gradient-based (Claim 7, 17) and at least one of topology, parametric, evolutionary, constrained shape reconstruction (Claim 8) optimization algorithms as claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagy et al., U.S. Patent Publication No. 2019/0347539  

Regarding Claims 1 and 11, Nagy et al. discloses a system and method for generating designs that account for stylistic preferences comprising:
Computing first characterization information based on a first design and a trained machine learning model (Paragraphs 19-32; Figures 2A, 2B) that maps one or more designs to characterization information associated with one or more styles (Paragraphs 18, 19, 23, 26-31, 37; Figure 3);
Computing a style score (metric) based on the first characterization information and a target style (e.g. characteristic style of fleet of existing vehicle; Paragraphs 7, 13, 15; Figure 4) that is included in the one or more styles (Paragraphs 16, 18, 23, 34, 45; Figure 1, Element 148; Figure 4, Element 412); and
Generating a second design based on the style score, wherein the second design is more representative of the target style than the first design (Paragraphs 35, 36, 39, 46, 49; Figure 4).
Nagy et al. also discloses computer readable media including instructions that when executed by one or more processors perform the method steps above (Figure 1; Paragraphs 21, 22).

Regarding Claims 3 and 13, Nagy et al. discloses a system and method wherein the machine learning model is training based on a plurality of designs associated with a first class of objects and the first design is associated with a second class of objects (Paragraphs 26-31; Figures 2A, 2B).

Regarding Claim 19, Nagy et al. discloses a system and method wherein the first style is characterized by at least ONE of an aesthetic trait OR a manufacturing property (Abstract; Paragraphs 16, 18, 38).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al., U.S. Patent Publication No. 2019/0347539 as applied to the claims above and further in view of Dubey et al., U.S. Patent Publication No. 20190325628.

Regarding Claim 20, Nagy et al. discloses a system and method for generating designs that account for stylistic preferences comprising:
Computing first characterization information based on a first design and a trained machine learning model (Paragraphs 19-32; Figures 2A, 2B) that maps one or more designs to characterization information associated with one or more styles (Paragraphs 18, 19, 23, 26-31, 37; Figure 3);
Computing a style score (metric) based on the first characterization information and a target style (e.g. characteristic style of fleet of existing vehicle; Paragraphs 7, 13, 15; Figure 4) that is included in the one or more styles (Paragraphs 16, 18, 23, 34, 45; Figure 1, Element 148; Figure 4, Element 412); and
Generating a second design based on the style score, wherein the second design is more representative of the target style than the first design (Paragraphs 35, 36, 39, 46, 49; Figure 4).
Nagy et al. also discloses computer readable media including instructions that when executed by one or more processors perform the method steps above (Figure 1; Paragraphs 21, 22).

Nagy et al. does not specification disclose the phrase ‘optimization’ as claimed.

Dubey et al., from the same field of design synthesis, discloses a system and method comprising executing at least one optimization algorithm to generate a second design based on a style (Paragraphs 25, 37, 43).

It would have been obvious to one skilled in the art that the system and method as disclosed by Nagy et al. would have benefited from utilizing an optimization algorithm in view of the disclosure of Dubey et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Nagy et al. does not disclose the specific machine learning models claimed.

Official Notice is taken that there are a plurality of well-known machine learning models including but not strictly limited to binary classification, multiclass classification, regression, gradient-based, topology, parametric that can be trained to utilized to perform machine learning functions.  Accordingly, it would have been obvious to one skilled in the art to utilizing any of a plurality of machine learning models in view of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, 8 and 17, Nagy et al. does not disclose the specific ‘optimization’ algorithms claimed.

Official Notice is taken that there are a plurality of well-known optimization algorithms including but not strictly limited to gradient-based, topology, parametric, stochastic, evolutionary or constrained shape that can be trained to utilized to perform optimization functions.  Accordingly, it would have been obvious to one skilled in the art to utilizing any of a plurality of optimization algorithms in view of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al., U.S. Patent Publication No. 2019/0347539 as applied to the claims above and further in view of Portilla et al., U.S. Patent No. 10311366.

Regarding Claims 5 and 15, Nagy et al. does not disclose multi-objective optimization/design generation as claimed.

Portilla et al., from the same field of endeavor of design synthesis utilizing machine learning (Claim 1), discloses a system and method comprising generating a design by executing a multi-objective algorithm based on a style score, a first objective related to the style score and a second objective that is not related to the style score (Figures 4, 5 – computability score & style scores; Column 7, Lines 25-68; Column 8, Lines 1-20; Column 15, Lines 33-58; Column 16, Lines 1-39).

It would have been obvious to one skilled in the art that the system and method as disclosed by Nagy et al. would have benefited from utilizing a multi-objective algorithm to generate a design in view of the disclosure of Portilla et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Nagy et al. does not disclose a probability distribution as claimed.

Portilla et al., from the same field of endeavor of design synthesis utilizing stylistic preferences, discloses a system and method wherein the first characterization information comprises a probability distribution across the one or more styles or a Boolean value of a particular style included in the one or more styles (Figures 4, 5; Abstract;  Column 3, Lines 60-68; Column 4, Lines 1-14; Column 15, Lines 59-68; Column 16, Lines 1-45). 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623